Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-15 are directed to an apparatus, method and non-transitory machine-readable storage medium having stored thereon machine-readable instructions executable to cause a processor to execute instructions. Claims 1, 10 and 15 identify the uniquely distinct features of “wherein the instructions to modify the device setting comprise instructions to modify the device setting according to a learned set of modifications based on use of the consumable and the log entry including the user feedback of use of the consumable”. The closest prior art Murphy et al. (US 2016/0088170) teaches receiving a barcode corresponding to the media to be printed on by the imaging device, determining one or more characteristics of the media using the barcode, retrieving one or more print settings to be used by the imaging device to print on the media having the one or more characteristics, detecting one or more environmental conditions of the imaging device, and adjusting the one or more operating parameters to print on media having the one or more characteristics based on the detected environmental conditions (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675